Citation Nr: 0504705	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  96-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by neck pain to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by low back pain to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for tinnitus to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for a neuropsychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
memory loss and brain damage, as due to undiagnosed illness.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities to include as due to 
undiagnosed illness.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities to include as due to 
undiagnosed illness.

7.  Entitlement to service connection for gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and diarrhea, as due to undiagnosed illness.

8.  Entitlement to service connection for sexual dysfunction 
as due to undiagnosed illness.

9.  Entitlement to service connection for visual impairment, 
to include blepharitis, as due to undiagnosed illness.

10.  Entitlement to service connection for arthritis and 
joint pain as due to undiagnosed illness.

11.  Entitlement to service connection for a respiratory 
disorder as due to undiagnosed illness.

12.  Entitlement to service connection for a skin disorder as 
due to undiagnosed illness.

13.  Entitlement to service connection for a streptococcal 
infection as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, his wife and his mother


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968, and from November 1990 to May 1991.  During the 
latter period of active service, he served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Winston-
Salem, North Carolina, Regional Office RO) of the Department 
of Veterans Affairs (VA).  A December 1993 RO decision denied 
claims of entitlement to service connection for PTSD, 
depression, memory loss and brain damage; lung condition 
including pneumonia; skin rash/cancer; hearing loss; 
tinnitus; low back pain; neck pain; and disabilities 
secondary to exposures to radiation, petrochemicals and 
biological warfare.  In January 1994, the RO denied 
additional claims of entitlement to service connection for 
fatigue; headaches; carpal tunnel syndrome; peripheral 
neuropathy of the upper extremities; and peripheral 
neuropathy of the lower extremities.  A September 1997 RO 
rating decision denied claims of entitlement to service 
connection for cervical radiculopathy; blepharitis claimed as 
light sensitivity and poor vision; bronchitis and chest pain 
claimed as breathing difficulty; beta-hemolytic Streptococcus 
B infection; right lumbar radiculopathy; sexual dysfunction; 
gastroesophageal reflux disease claimed as gastrointestinal 
problems and diarrhea; porphyria cutanea claimed as skin 
disorders; generalized arthritis and streptococcal disease 
with cerebral arteritis.  Many of these claims were 
considered under the theory that each claimed disability 
represented a manifestation of undiagnosed illness.  See 
38 U.S.C.A. § 1118 (West 2002).

In a decision dated September 2002, the Board dismissed the 
following service connection claims on the grounds that the 
veteran failed to perfect his appeal due to an untimely 
filing of a substantive appeal: disability manifested by neck 
pain, other than as due to undiagnosed illness; disability 
manifested by low back pain, other than as due to undiagnosed 
illness; tinnitus; mental impairment, to include PTSD, memory 
loss and brain damage, other than as due to undiagnosed 
illness; peripheral neuropathy of the lower extremities, 
other than as due to undiagnosed illness; and peripheral 
neuropathy of the upper extremities, other than as due to 
undiagnosed illness.  The Board deferred adjudication of the 
remaining claims in order to conduct additional development 
pursuant to its authority under 38 C.F.R. § 38 C.F.R. § 19.9.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated portions of 
38 C.F.R. § 19.9(a)(2) that authorized the Board to review 
newly obtained evidence absent initial review by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed. Cir. 2003).  In October 2003, the Board 
remanded to the RO the claims for which it conducted 
additional development pursuant to the DAV decision.

On March 25, 2004, the Court of Appeals for Veterans Claims 
(CAVC) vacated and remanded the claims dismissed in the 
Board's September 2002 decision pursuant to a Joint Motion 
for Remand.  The Secretary and the appellant agreed to the 
terms that a timely substantive appeal was not required in 
this case as the RO failed to "close" the appeal for 
failure to respond to a Statement of the Case (SOC).  Thus, 
the Board has been deemed to have jurisdiction to decide the 
claims on the merits.

As addressed below, the Board grants service connection for 
neurotoxic injury manifested by organic brain damage, 
peripheral neuropathy of the upper and lower extremities, 
multiple joint pain, tinnitus, headaches, chronic fatigue and 
chronic diarrhea.  There is medical opinion of record that 
the veteran is totally disabled due to these disabilities.  
Thus, the Board refers to the RO a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)

The issues of entitlement to service connection for GERD, 
sexual dysfunction, visual impairment, streptococcal 
infection and a skin disorder as due to undiagnosed illness 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia in support of 
Operation Desert Shield/Storm from December 14, 1990 to April 
26, 1991, wherein he was given Cipro and pyridostigmine 
bromide tablets, and exposed to insecticides.

2.  The veteran incurred during active service a neurotoxic 
injury to the brain and peripheral nerves resulting in 
organic brain damage, peripheral neuropathy of the upper and 
lower extremities, multiple joint pain, tinnitus, headaches, 
chronic fatigue and chronic diarrhea due to autonomic nervous 
system damage.


CONCLUSIONS OF LAW

1.  Organic brain damage was incurred during active service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002).

2.  Peripheral neuropathy of the upper extremities was 
incurred during active service.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002).

3.  Peripheral neuropathy of the lower extremities was 
incurred during service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002).

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 2002).

5.  Multiple joint pain was incurred during active service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002).

6.  Chronic diarrhea was incurred during active service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002).

7.  Headaches were incurred during active service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1964 to 
October 1968, and from November 1990 to May 1991.  He served 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War from December 14, 1990 to April 26, 1991.  
He alleges that he manifests a multi-symptom illness 
contracted while serving in the Persian Gulf War as a result 
of exposure to neurotoxic substances.  These substances 
include anti-nerve gas pills, petroleum fire fumes, 
insecticides, anthrax shots and potentially low level 
exposure to chemical/biological warfare agents.

The veteran gives a pre-Persian Gulf deployment history of no 
significant physical, mental or occupational impairments.  He 
reports having been assigned to increasing roles of 
responsibility while serving with his Naval Reserves Naval 
Construction Battalion (Seabees) wherein he had received 
outstanding evaluations and promotions for his work in 
supervising ever larger construction projects.  He also ran a 
small construction business earning licenses in plumbing, 
electrical and general contracting.  He had to liquidate his 
business as a result of being called up for service in the 
Persian Gulf War.

According to the numerous statements of record, the veteran 
reports arriving at the U.S. Naval Station at Al Jubayl, 
Saudi Arabia on December 13, 1990 with the following 
chronology of events:

Jan 16, 1991 - given pyridostigmine bromide as 
anti-nerve gas pills
Jan 17, 1991 - Scud attack at 04:15
Jan 18, 1991 - Scud attack at 03:30
Jan 19, 1991 - given anthrax shots
Jan 20, 1991 - Scud attacks at 01:00, 03:30 
and 06:00 wherein his unit was sprayed with a 
mist of chemicals and went to Mach 4 level; an 
Iraqi jet shot down
Jan. 21, 1991 - Scud attacks at 21:30, 22:00, 
04:00 and 07:15
Jan. 25, 1991 - Scud attack at 22:30
Feb. 3, 1991 - second anthrax shot
Feb. 7, 1991 - Sick call for chest tightness 
and aching
Feb. 11, 1991 - Supply run to Damman and 
Aldebar, Saudi Arabia
Feb. 12, 1991 - Moved to Camp 13 Rohrbach
Feb 15, 1991 - Scud attack at 02:00 at Jabial 
Port
Feb. 18, 1991 - Supply run to Camp Smith 8 
miles from Kuwait
Feb. 20, 1991 - Scud attack at 06:30
Feb. 23, 1991 - Two Scuds attack at 05:00
Feb. 24, 1991 - Ground war started
Feb. 26, 1991 - Scud attack at 01:00
Feb. 28, 1991 - War ends

A document entitled CHRONOLOGY OF SCUD MISSILE ATTACKS IN 
SAUDI ARABIA, of unknown origin, provides similar dates and 
times regarding the Scud missile attacks.

Following his return from Saudi Arabia, the veteran alleged 
problems with breathing, chest pain, ear ringing, fever, sore 
throat, ear blockage, fatigue, depression and headaches which 
progressively worsened.  He was unable to function in his 
reserve capacity, began to receive poor evaluations, and was 
eventually forced out of the service.  He noted that a 
significant portion of his fellow Seabees had similar mental 
and physical symptoms such as brain abnormalities, body 
sores, diarrhea, bleeding of gums and nose, swelling of lymph 
nodes, joint pain, fatigue, depression and memory loss.

Lay statements of record from family members, close friends 
and business associates describe the veteran as an energetic 
owner of a small construction company prior to his Persian 
Gulf deployment.  He was noticed to be unmotivated, 
disinterested, forgetful and reclusive upon his return from 
the Persian Gulf.

An affidavit from the Communications Chief for NCMB 24's Air 
Detachment, dated June 1993, averred that the veteran's unit 
came under attack by Scud missiles while deployed in the 
Persian Gulf.  An attack in January or February of 1991 was 
accompanied by an alarm indicating that the presence of a 
chemical agent had been confirmed.  This individual recalled 
that a mist fell over the camp and that unit members were 
complaining of symptoms such as skin numbness and breathing 
problems.  They were given a "Down Wind" message and 
required to put on their protective gear.  He also averred 
that orders were given to ignore that the incident took 
place.  The affidavit was accompanied by a statement of 
unknown origin stating as follows:

"GRID 652 	832
SOUTH OF PORT
LIQUID CONTAMINATION
ON TEST KIT

CONFIRMED BLISTER AGENT"

The evidence of record prior to the veteran's second period 
of service demonstrates that he owned a successful 
construction company.  He was treated for extreme depression 
due to marital problems at Stanly Memorial Hospital in July 
1990.  His discharge summary noted his treatment for 
headaches with Fioricet as well as chronic ethymoid sinusitis 
confirmed by x-ray examination.  His service personnel 
records from the Naval Reserves document high recommendations 
for advancement as a result of his effective job performance.  
An evaluation for the time period from October to November 
1990 included the highest 4.0 rating in all categories of 
performance.

The veteran did not report his history of treatment for 
depression, headaches and sinusitis upon his activation to 
active duty in November 1990.  In pertinent part, a January 
14, 1991 clinic record from the Saudi Arabia Naval Base noted 
that the veteran's Xanax prescription was being tapered as he 
was no longer having any psychiatric problems.  Two days 
later on January 16, he was given 500 mg. of Cipro twice per 
day (BID) and 30 mg. of pyridostigmine bromide every 8 hours 
as a prophylactic for biological/chemical warfare agents.  On 
February 7, 1991, he reported symptoms of chest congestion 
with productive cough and positive rhinorrhea of 3-weeks 
duration.  His symptoms were assessed as bronchitis and 
dyspepsia treated with Erythromycin and Myacid.  He was also 
counseled to stop smoking.

On March 7, 1991, the veteran was seen with complaint of a 
tender sore on his right ear of one months' duration.  He was 
diagnosed with chondrodermatitis nodularis of the right 
helix.  On March 28, 1991, he reported symptoms of dizzy 
spells, lightheadedness, tinnitus, cephalgia, coughing, and 
phlegm production of 14 days' duration.  At that time, he 
claimed to be recovering from pneumonia diagnosed in February 
1991.  The examiner also noted "C/O ? MEMORY - NOTHING 
SPECIFIC - CLAIMS OTHERS HAVE FELT LIKE THIS."  He was given 
an assessment of sinusitis with secondary 
labyrynthitis/tinnitus treated with doxycycline, TheoDur, 
Slo-Phyllin and decongestant tablets.  An x-ray examination 
of the chest in April 1991 was significant for a questionable 
1 cm. soft tissue nodule in the right lung apex.

The veteran returned home from Saudi Arabia to a difficult 
marital and financial situation.  Private clinic records 
reveal complaint of erectile dysfunction in June 1991 
initially assessed as possibly due to a low testosterone 
level.  In November 1991, he was seen for complaint of 
tinnitus, neck pain and abnormal feeling of the right side of 
the head since a "skiing accident in winter of 1990."  His 
clinic findings were significant for cervical spondylosis 
thought to be the etiology of his neck pain and headaches.  
An electromyography study showed borderline findings with one 
occasion of moderate slowing activities in the left anterior 
temporal lobe regions.

A Naval Reserve personnel evaluation report for the time 
period of October 1991 to September 1992 included an 
assessment that the veteran was not recommended for 
advancement as he had demonstrated none of the skills and 
abilities required of a chief petty officer.  As a result, he 
was relieved of his duties.

The veteran received VA inpatient treatment for recurrent 
major depression in July and August 1992.  His physical 
examination and laboratory findings were reported as within 
normal limits (WNL) except for sinus bradycardia.

VA examination in September 1992 recorded the veteran's 
symptoms of depression, chest pain, headaches, loss of hair, 
sex problems, memory loss and concentration difficulties 
since his return from Saudi Arabia.  He claimed to have been 
treated for walking pneumonia in service with current 
complaint of bilateral lower anterior chest pain.  He had a 
thirty-year history of smoking one pack of cigarettes per day 
with a non-productive morning cough.  His physical 
examination resulted in diagnoses of chronic bronchitis from 
smoking, chest wall pain, history of walking pneumonia, and 
prior chest x-ray showing a questionable soft tissue nodule 
in the right lung apex.  His psychiatric examination, which 
included psychological testing, indicated diagnoses of 
adjustment disorder with mixed emotional features, male 
erectile disorder, and personality disorder not otherwise 
specified (NOS) with paranoid, self-defeating and borderline 
features.  It was also noted that PTSD was not diagnosed.

A June 1993 audiologic consultation resulted in an impression 
of tinnitus associated with high frequency hearing loss.

The veteran was hospitalized at Touro Infirmary in July 1993 
at the direction of Edward S. Hyman, M.D., to investigate his 
complaints of runny nose, sore throat, diarrhea, mild fever, 
chills, wheezing in chest, light headedness, vertigo, 
tinnitus, cephalgia, angina and mental confusion.  Following 
extensive laboratory testing, he was discharged on 
Clindamycin and other antibiotics based upon diagnoses of 1) 
chronic pyelonephritis, beta hemolytic streptococcus, group 
B; 2) arteritis of cerebral arteries; and 3) systemic coccal 
disease manifested by the arteritis, fatigue, memory loss, 
etc.  A July 1993 letter from Dr. Hyman stated as follows:

This is to state that [the veteran] is ill 
with disease of the returning Desert Storm 
veterans.  In particular, he has mental 
confusion which had been attributed to 
psychological causes.  However, the Magnetic 
Resonance Image of his brain shows diffuse 
vasculitis (diffuse injury to his brain 
resulting from inflamed blood vessels in his 
brain).  Under treatment for his underlying 
illness he has had some improvement.  He is 
still unable to work.

VA general medical and Persian Gulf War examinations dated 
July 1993 included the veteran's report of petroleum smoke 
exposure of two months' duration while in the Persian Gulf.  
He reported additional symptoms of sinus problems as well as 
skin blemishes and rashes of his body since his return from 
Saudi Arabia.  He had recently been placed on a multiple 
antimicrobial regimen by Dr. Hyman for treatment of Persian 
Gulf Syndrome.  His physical examination was significant for 
verrucous pigmented area of the right inner thigh surface, 
mild fungal infection of the toenails, and a variety of 
benign appearing pigmented lesions scattered over the body 
some of which were smooth and popyloid in nature.  He was 
given the following diagnoses:

1.  Fatigue, cause undetermined, normal 
physical examination (N PE)
2.  Hx of breathing problems associated with 
45- to 50-pack-year hx of smoking.  PE - N.  
CXR and PFS pending.
3.  Hx. of groin on rash noticed this exam
4.  Multiple benign skin growths, small, 
scattered over the body.  No clinical 
consequences.
5.  Hx. of sinus problem with N PE.  X-ray of 
sinuses Normal.

VA clinic records in August 1993 included assessments of Gulf 
War/Desert Storm/Persian Gulf War Syndrome, chronic fatigue 
syndrome, depression, headache and sinus bradycardia.  An 
abnormal electroencephalogram (EEG) was interpreted as 
showing "intermittent [left] slowing which may be 2° to head 
trauma, structural lesion."

A September 1993 letter from Dr. Hyman provided the following 
opinion:

[The veteran] has what is now recognized as 
the Persian Gulf Illness or the Desert Storm 
Illness.  When his mental processes failed him 
he was hospitalized for mental problems.  He 
was complaining of mental problems, 
forgetfulness, fatigue, joint pains, 
headaches, etc., a rather typical set of 
symptoms of so many of the returning veterans.  
The Navy, Army and Veterans' Administration 
have failed to find a cause of this illness.

In June of this year I hospitalized him for 
the Streptococcal disease with germs that I 
found in his urine.  I believe that this was 
the cause of his illness.  He improved 
significantly.  His headaches and joint pains 
improved quickly.  He began to think more 
clearly.  His fatigue lessened.  While in the 
hospital the Magnetic Resonance Imaging of his 
brain showed distinct lesions that were 
thought to be due to inflamed blood vessels 
inside his brain.  (I have seen this before in 
comparable cases in civilian life.)  The 
lesions in his brain are a much better 
explanation of his forgetfulness and mental 
losses than is a psychiatric cause.  Real 
fatigue is a major part of this disease.  All 
of this is improving, but is not yet resolved 
as fully as I believe it will resolve.  Thus I 
have him on continuous medication, and I have 
convinced major pharmaceutical companies to 
donate their drugs.  One such drug in 
"Cleocin."  I have him taking four of the 300 
mg capsules at supper daily.  In a few days 
another donated drug will arrive.

[The veteran] is one of seven veterans I have 
helped (pro bono).  Five of them are fully 
restored.  One is permanently crippled with 
low levels of oxygen in his blood, probably 
due to fine scarring in his lungs.  However, 
even he is much better.  I know of one veteran 
in [the veteran's] unit who has progressive 
brain damage as demonstrated by Magnetic 
Imaging.  He is already fully incapacitated.  
Unfortunately, I have not been able to get 
that man under my care.

An October 1993 letter from R.B. Moorehead, Jr., M.D., stated 
as follows:

"This patient has been seriously ill during 
my care with a poorly defined illness that 
may have arisen during his recent military 
tenure.

The present condition involves the nerves of 
both lower legs and is of a most serious 
nature."

A November 1993 electrodiagnostic study performed by Stanly 
Orthopaedic and Hand Surgery Clinic, P.A., on behalf of Dr. 
Moorehead, revealed findings of 1) severe right carpal tunnel 
syndrome; 2) mild peripheral neuropathy mainly involving 
sensory fibers in both upper extremities and 3) severe 
peripheral neuropathy involving both lower extremities.  
Laboratory testing revealed several abnormalities, to include 
a positive antibody for recent or chronic infection of the 
Epstein-Barr virus.

A November 1993 neuropsychological evaluation by Ervin S. 
Batchelor, Ph. D, offered impressions of 1) encephalopathy 
secondary to neurotoxic exposure of unknown origin: static v. 
progressive; 2) streptococcal infection of unknown origin; 3) 
peripheral neuropathy secondary to neurotoxic exposure; 4) 
cognitive and emotional sequelae secondary to neurotoxic 
exposure; 5) headaches of unknown origin; 6) premorbid 
history of chronic sinusitis; and 7) breakthrough panic 
attacks.

A VA clinic record in February 1994 noted that the veteran's 
symptoms of chronic fatigue, depression, lung mass and 
peripheral neuropathies were not indicative of an infectious 
or contagious disease.  Rather, he was given assessments of 
"Unresolved Persian Gulf War Syndrome," lung mass, and 
peripheral neuropathy.

An April 1994 letter by Dr. Hyman summarized findings of the 
veteran as follows:

As summarized in my discharge note, I 
hospitalized [the veteran] in June of 1993 for 
the sequelae of the illness that I believe he 
acquired in the Persian Gulf area.  His 
improvement was not complete.  I have followed 
him by mail and by telephone, periodically 
examining his urines sent containing a 
preservative.

Before his hospitalization I found significant 
streptococci in his preserved urine.  When he 
arrived in New Orleans in June 1993, I was 
able to culture the organism.  The organism 
turned out to be a beta-hemolytic 
Streptococcus of type B, a known pathogen.  
(These bacteria do not grow in the routine 
hospital laboratory technology.  I have 
reported this in the refer[r]ed medical 
literature.)  The manifestations of his 
illness are diffuse, not concentrated in a 
specific location save for the observations of 
a peripheral neuropathy in his legs.  However, 
in my experience this kind of infection 
results in auto-immune reactions in various 
tissues, including the brain and blood 
vessels.  I even suspect that his peripheral 
neuropathy is a result of such a causation.

Although the common belief is to the effect 
that a few doses of penicillin or some other 
antibiotic will eradicate such an infection, 
my 30 years of study has proved this to be 
untrue.  For some reason the streptococci 
persist and even after a year of antibiotics, 
they are still present.  Thus, I have urged 
him, and many many others like him, to sustain 
the use of antibiotics for a long time.  
Recently [the veteran's] urine specimens are 
better, showing less bacteria.  However, the 
improvement in his clinical manifestations 
will linger for an indefinite period, often 
years.  Thus I would urge him to sustain his 
use of antibiotics.

An April 1994 letter from Dr. Moorehead provided the 
following assessment of the veteran's symptoms:

[The veteran's] condition has been summarized 
in court and a transcript should be available.

Basically the problem list is as follows:

Resolved spontaneously - chest wall syndrome
Resolved otitis media
Fatigue state - persists
Recurrent typical sinusitis
Ruled out Thymona
Peripheral Neuropathy
Second strength tuberculin reactor
EB (Epstein-Barr) virus positivity 
Resolved Gastritis
Hypercholesterolemia

Of the problems, that of peripheral neuropathy 
is a disabling condition.  The patient has 
electrodiagnostic studies which demarcate two 
anatomically distinct events.  The first is a 
typical carpal tunnel syndrome probably 
occupationally derived affecting the right 
hand and arm ... This condition responds well to 
surgery and that has been advised.  The second 
anatomic area affected is the bilateral lower 
extremities ... The origin of that neuropathy is 
uncertain and promotes rapid fatigue, probably 
dividing his work into small increments with 
interval development of progressive fatigue 
and requirement of longer rest periods.  I 
would estimate in his functional capacity at 
5-15 minutes at the 1-3 MET level light 
exercise or gentle walking followed by rest 
periods.  Sub maximal exercise was 15 METS for 
13'15" ...

The patient also shows early obstructive lung 
disease ... with continued aggravation by 
persistent smoking ... The mild obstructive 
disease would not limit activity but is 
destined as the patient neglects smoking 
cessation.

A June 8, 1994 communication from the Regional Medical 
Department Representative of the U.S. Naval Reserves (USNR) 
on the subject of "PHYSICAL READINESS TEST FOR OPERATION 
DESERT SHIELD/STORM RETURNEES" indicated as follows:

During the time frame from February 1991 to 
November 1993 members of NMCB 24 who had been 
deployed to Operation Desert Shield/Storm and 
had reported symptoms of the unknown illness 
affecting returnees were not required to 
participate in Physical Readiness Test or do 
any strenuous activity while the symptoms were 
present.

A VA clinical record in July 1994 noted the veteran to have 
erectile dysfunction due to a low testosterone level.  In 
August 1994, the PTSD clinical team determined that the 
veteran's symptoms were consistent with a diagnosis of 
adjustment disorder with depressed mood and did not warrant a 
PTSD diagnosis.

In November 1994, the veteran underwent examination by Hsiao 
S. Lo, M.D., P.A, to investigate his symptoms of headaches.  
An MRI of the cervical spine was significant for broad 
posterior osteophytes at C6-7 causing degenerative canal 
stenosis and bilateral bony foraminal stenosis with some 
flattening of the ventral surface of the spinal cord.  There 
was no evidence of compression or posterior displacement.  A 
computerized tomography (CT) scan of the brain found no 
evidence of intracranial lesion, but did note a slightly 
prominent cisterna magna.  An EEG was interpreted as 
negative.  Following examination, Dr. Lo offered an 
assessment that the veteran's headaches could be related to 
muscle tension headache or muscle contraction headache 
secondary to cervical spondylosis.

A December 1994 VA clinic record included an assessment of 
"Neurological Deficit 2° Gulf War Disease."  In March 1995, 
a VA clinical neuropsychologist opined that the veteran's 
symptoms of mild problems in complex attention and 
concentration, psychomotor speed and high-load verbal memory 
"were thought to be due primarily to very high levels of 
psychological stress and not consistent with any significant 
underlying neuropathy."  Chest x-ray examination in April 
1995 noted chronic fibrosis in both lower lung lobes with no 
evidence of acute infiltrations.

A May 1995 press release from researchers at Duke University 
concluded that Gulf War veterans were exposed to a chemical 
"cocktail," consisting of the nerve agent pill 
pyridostigmine in combination with common insect repellants 
such as DEET and permethrin used in the Gulf, that may have 
resulted in a delayed toxic impact called organophosphate 
induced delayed neurotoxicity.  This disease damaged the 
central and peripheral nervous systems resulting in weakness, 
lack of coordination and paralysis.

In July 1995, a VA physician provided the following opinion 
in support of the veteran's claim:

[The veteran] has had memory loss, Recurrent 
headache, Peripheral neuropathy, Recurrent 
skin lesions since 1991 on his return from the 
Persian Gulf War.

He had none of these problems prior to serving 
in the Gulf War.

It is my opinion that [the veteran] has 
multiple medical problems as a result of his 
serving in the Persian Gulf War.

In November 1996, the veteran was treated at Cabarrus 
Memorial Hospital due to complaints of epigastric discomfort 
and melena.  A gastroenterology report resulted in 
impressions of gastroesophageal reflux (GERD), candida 
esophagitis and gastritis.

In January 1997, an article was published in The Journal of 
the American Medical Association (JAMA), entitled "Is There 
A Gulf War Syndrome?  Searching for Syndromes by Factor 
Analysis of Symptoms."  The authors included Robert W. 
Haley, M.D., and Thomas L. Kurt, M.D., MPH, from the 
Epidemiology Division of the Department of Internal Medicine 
of the University of Texas Southwestern Medical Center.  
Another author, Jim Hom, Ph.D., was associated with the 
Department of Neurology of University of Texas Southwestern 
Medical Center.  The authors indicated that a study was 
performed of 249 (41%) of the 606 Gulf War Veterans of the 
24th Reserve Naval Mobile Construction Battalion.  The study 
consisted of surveys and psychological profiles of the 
veterans.  A mathematical factor analysis of the reports 
determined that serious health effects were reported by 175 
(70%) of these veterans according to the following syndrome 
clusters: 

Syndrome 1 ("impaired cognition" 
characterized by problems with attention, 
memory and reasoning as well as insomnia, 
depression, daytime sleepiness and 
headaches; 
Syndrome 2 ("confusion-ataxia" 
characterized by problems with thinking, 
disorientation, balance disturbances, 
vertigo and impotence); 
Syndrome 3 (athro-myo-neuropathy" 
characterized by joint and muscle pains, 
muscle fatigue, difficulty lifting, and 
extremity paresthesias
Syndrome 4 ("phobia-apraxia")
Syndrome 5 ("fever-adenopathy")
Syndrome 6 ("weakness-incontinence")

The study categorized 12 veterans as manifesting Syndrome 1, 
21 manifested Syndrome 2, 21 veterans manifested Syndrome 3, 
11 veterans manifested Syndrome 4, 16 veterans manifested 
Syndrome 5 and 9 veterans manifested Syndrome 6.  The study 
concluded that the syndromes could be explained by varying 
combinations of damage to the brain or brain stem (e.g., 
cognitive and vestibular dysfunction), the spinal cord and 
peripheral nervous system (e.g., paresthesias of the 
extremities, muscle pain and weakness, joint pains, and 
urinary incontinence), and the autonomic nervous system 
(e.g., chronic diarrhea).  These separate categories were 
thought to represent injuries from separate agents to which 
the veterans were exposed, to include Syndromes 1-3 as being 
associated with combination of risk factors for exposure to 
cholinesterase-inhibiting chemicals.

Another article submitted in same issue of JAMA authored by 
Dr. Haley and his associates, entitled Evaluation of 
Neurologic Function in Gulf War Veterans: A Blinded Case-
Control Study, posited that the case study veterans who 
served in the Persian Gulf War manifested neurologic 
abnormalities compatible with a generalized nervous system 
injury from cholinesterase-inhibiting chemicals.

A January 1997 press release entitled "UT SOUTHWESTERN TEAM 
TRACES GULF WAR ILLNESSES TO CHEMICALS: THREE PRIMARY 
SYNDROME IDENTIFIED" reported that Dr. Haley's research tied 
Syndromes 1-3 to exposure to a combination of exposure to 
flea collars, insect repellant, anti-nerve gas pills and 
chemical nerve agents.  The syndromes were said to be a 
variant of a rare disorder called organophosphate-induced 
delayed polyneuropathy caused by exposure to chemicals which 
inhibited the enzyme cholinesterase important to nervous 
system function.

An April 1997 VA clinic record noted that the veteran 
appeared to manifest porphyria cutanea tarda of uncertain 
etiology, but possibly related to liver dysfunction.  The 
examiner questioned whether the liver dysfunction could be 
related to autoimmune hepatitis.

In June 1997, the RO received a facsimile transmission from 
Dr. Tomi MacDonough, Ph.D., who is the Team Leader and 
Clinical Psychologist of The Vet Center in Fayetteville, 
North Carolina.  Dr. MacDonough opined that, after an 
extensive series of diagnostic sessions and review of medical 
records, the veteran first manifested in service the 
disabilities of bronchitis, dyspepsia, chondrodermatitis 
rodularis helicis, sinusitis and soft tissue nodule in the 
right lung apex.  Dr. MacDonough also opined that the veteran 
aggravated a right foot bunion condition in service, and that 
symptoms of pharyngitis and sexual dysfunction were related 
to his service in the Persian Gulf War.

On August 8, 1997, Dr. Haley wrote the following opinion on 
behalf of the veteran:

TO WHOM IT MAY CONCERN:

[The veteran], of Operation Desert Storm, 
participated in a large, three-year 
epidemiologic and clinical study my colleagues 
and I performed to determine the nature and 
causes of the "Gulf War syndrome."  The 
results of the study, published in the January 
15, 1997, issue of The Journal of the American 
Medical Association, demonstrated that the 
vague symptoms reported by many Gulf War 
veterans constitute a real illness involving 
damage to the lower brain centers, brain stem, 
spinal cord and peripheral nerves, caused by 
exposure to combinations of organophosphates 
and related chemicals.  I have enclosed a 
reprint of the three articles to which you 
should relate to [the veteran's] case.

In part 2 of the study (the second of three 
papers), we brought to our medical center 23 
veterans with the syndromes and 20 well 
veterans and performed sensitive tests of the 
brain and spinal cord function.  To ensure 
scientific objectivity, the doctors performing 
the tests remained unaware of which veterans 
were in which group.  The results showed that 
the veterans with the syndromes were 
significantly more neurologically impaired 
than the asymptomatic veterans.  This proves 
that there is a neurologic basis for the 
vague, but sometimes incapacitating, symptoms.

Moreover, in part 3 of the study, we showed 
that the exposures to risk factors of chemical 
exposures were very strongly associated 
statistically with the syndromes; that is, 
veterans with the syndromes were exposed to 
certain toxic chemicals that well veterans 
were not exposed to.  This establishes a 
likely causal link between the brain damage 
suffered by the veterans and definable causes.

In the testing we performed, we found [the 
veteran] to have characteristic symptoms of 
the Gulf War syndrome, and we found him to 
have results on the neurologic testing that 
were significantly more abnormal than the well 
controls.  Specifically, [the veteran] was 
found to have a pattern of moderately severe 
brain impairment on the Halstead-Reitan 
Battery of neuropsychological test battery 
(Halstead Impairment Index of .7 with the 
upper limit of normal being .4); bilateral 
asymmetry of gain on sinusoidal harmonic 
acceleration (beyond 1 standard deviation (SD) 
of the normal control group); diminished 
velocity of nystagmus following caloric 
stimulation of the ears with both warm and 
cool air bilaterally (beyond 1 SD of the 
normal control group); and reduced response 
strength bilaterally on platform 
posturography.

Clinical neurological examination was grossly 
normal except for diminished strength in the 
knee flexors bilaterally.  A normal 
gadolinium-enhanced MRI of the brain ruled out 
usual causes of abnormal neurological findings 
such as Alzheimer's disease, strokes, tumors 
and multiple sclerosis and is compatible with 
neurotoxic damage from chemicals.  
Psychological testing with the Personality 
Assessment Inventory (PAI) showed primary 
focused somatic concerns with secondary 
depression and anxiety and no evidence of 
inconsistency or malingering in responses.

[The veteran's] abnormal and near abnormal 
neurologic findings in the context of our 
large study and the onset of his symptoms 
during and shortly after the war cause me to 
conclude that his symptoms are due to 
neurotoxic damage to the lower brain, brain 
stem, spinal cord, and peripheral nerves, 
which we believe he and other veterans may 
have suffered from chemical exposures in 
Operation Desert Storm.  In view of the 
evidence we have for a neurotoxic etiology of 
[the veteran's] condition, I recommend that 
his symptoms and reports of level of 
functioning be taken seriously.

Clinical records from Northeast Medical Center dated October 
1997 reflect the veteran's treatment for chronic right 
olecranon bursitis manifested by elbow pain and swelling.

An Associated Press article in February 1998 noted that 
research involving brain scans of individuals with tinnitus 
manifested abnormal activity in a cluster of sites within the 
auditory complex suggesting an abnormality of the brain as 
the etiology of tinnitus.

An October 2002 statement from Julia Y. Dyckman, Captain NC, 
USN-Retired, RN, MPH, PNP, averred as follows:

My name is Julia Dyckman, USN.  I served with 
Fleet Hospital 15 during the Persian Gulf War 
and was in charge of Casualty Receiving and 
the various Clinics.  Fleet Hospital 15 was 
located at Al Jubayl, Saudi Arabia.  The 
following information is pertinent to [the 
veteran's] medical condition as a result of 
his military service in the Persian Gulf and 
its long term medical effects.  [The veteran] 
was assigned to NMCB-24 (naval construction 
battalion) in Saudi Arabia in January and 
February 1991.

?	In the process of clearing the area the 
Seabees (Naval Construction Battalions) 
were exposed to heavy doses of 
insecticides and other poisons (in the 
sand) that were used to kill rodents and 
insects.  There were numerous dead rats 
in the area.
?	Facilities were tents placed on top of 
concrete foundations.  There was little 
protection from sandstorms and the sand 
was of talcum powder fineness and 
penetrated into everything.  The tents 
also provided little protection from the 
burning oil fields, since when it rained, 
it rained oil droplets that got into the 
skin, clothing and equipment.
?	SCUD missiles frequently passed overhead.  
There was a Patriot anti-missile battery 
located nearby and you could see them 
intercept some of the SCUDS.  SCUDS also 
exploded overhead during the construction 
period while [the veteran] was present.  
He was also present when a SCUD missile 
exploded directly over the camp on 
January 20, 1991.  He suffered immediate 
effects such as burning skin from this 
attack.  Many of the dark green T-shirts 
turned purple during this event.
?	A "fertilizer" plant was located within 
five miles of the hospital.  A suspected 
SCUD hit on the "fertilizer" plant 
resulted in occasional ammonia smells 
drifting through the hospital site.
?	Department of Defense has stated units 
located in the Al Jubayl, Saudi Arabia 
area were exposed to industrial 
pollutants and low level chemical 
pollutants.  (See Department of Defense 
document dated September 12, 1997 from 
Mr. Bernard Roster, Special Assistant for 
Gulf War Illnesses, Office of the 
Secretary of Defense).
?	[The veteran] had a reaction to the 
"secret" shots (anthrax) received on Jan 
19 and Feb 3, 1991 (separate list of 
"secret" shots were destroyed after the 
war).  I know from personnel experience 
that over 50% of the personnel had 
adverse reactions to the "secret" shots.  
He was also ordered to take the PB 
tablets on Feb. 11, 1991.  He was 
required to take one tablet every 8 
hours.

The overall picture is one of high-stress, but 
most important the medical conditions 
resulting from chemical weapons and the lack 
of proper protective equipment (which was 
found defective), untested "secret" shots, 
and adverse reactions to PB tablets.

In summary, numerous personnel in the Fleet 
Hospital 15 compound, during construction and 
afterward, have been diagnosed by VA and DOD 
with Chronic Fatigue Syndrome, Post-Traumatic 
Stress Disorder, fibromyalgia, neurological 
damage, chronic infections, gastrointestinal 
problems, diarrhea, headaches, compression of 
the spine (e.g. changes in the C-4 to C-7 
area), rashes, short-term memory loss, 
irritability, laryngitis, inability to 
concentrate, tinnitus, joint aches and pains, 
and muscle aches and spasms.  Many of these 
symptoms were noted in the theatre of 
operations in Saudi Arabia and afterwards.  
[The veteran] had some of these conditions as 
well as other personnel and it was even noted 
in his medical record while in the Persian 
Gulf.  While his conditions seemed to 
temporarily improve upon his return to the 
United States he was showing signs of 
deterioration.  [The veteran] had a complete 
physical done before deployment and was 
verified in excellent health to be deployed.  
However, there were NO discharge physicals 
performed in the Gulf when leaving.  Once in 
the United States, [the veteran] noted his 
various symptoms on his discharge papers but 
this information was never transferred to his 
medical records.

[The veteran] is severely impaired in his 
daily living with little hope of any relief in 
the future.  Due to service-connected 
illnesses that he acquired in the Gulf War, 
[the veteran] is unable to be gainfully 
employed or achieve additional education at 
this time.  This analysis is based not only on 
his medical records, but also personal 
observation.

VA psychiatric examination in January 2003 resulted in a 
diagnosis of major depressive disorder "secondary to 
Military service" with a notation that the symptoms were 
present and progressed since active service.  VA eye 
examination indicated diagnoses of keratitis sicca (dry eye), 
refractive error of both eyes, and incipient cataracts.  VA 
neurology examination indicated diagnoses of peripheral 
neuropathy, gradual onset 10-12 years, "as likely as not? 
Coming from toxic chemical exposure" as well as muscle 
tension headaches.  VA digestive systems examination 
essentially resulted in a diagnosis of gastroesophageal 
reflux disease with chronic esophagitis and reflux disease.  
VA skin examination indicated a diagnosis of porphyria 
cutanea tarda with history of intermittent lesions.  VA 
joints examination found no abnormalities.  VA respiratory 
examination indicated diagnoses of COPD with chronic 
bronchitis and tobacco abuse.  VA spine examination indicated 
a diagnosis of mild degenerative disease of the cervical 
spine and normal examination of the lumbar spine.  VA 
genitourinary examination found no evidence of disease, and 
noted that neurologic examination found that his neuropathic 
pathways for impotence were not likely involved.

In April 2003, a March 1999 letter from Dr. Haley was 
associated with the claims folder which provided the 
following opinion in the claim:

I and a team of distinguished physicians and 
medical scientists have examined and performed 
extensive neurologic, neurophysiologic and 
neuropsychologic testing on [the veteran] and 
other ill members of his Gulf War service 
battalion, comparing their test results with a 
normal control group from their battalion as 
well as with established normal values from 
the testing procedures.  As I described in my 
letter of 8 August 1997, [the veteran] has 
unequivocal evidence of damage to his brain 
and peripheral nerves, corresponding to 
symptoms that began shortly after his service 
in the Gulf War.

From our simultaneous epidemiologic study of 
his battalion, we found that the illness 
manifested by [the veteran] and many of his 
fellow battalion members is very strongly 
associated with exposure to chemical weapon 
alarms suggesting low level nerve gas exposure 
and excessive side effects from pyridostigmine 
bromide tablets, acting synergistically to 
cause neurologic damage.  These epidemiologic 
associations had relative risks of 4 to 8 as 
well as dose-response effects and a strong 
synergistic effect, constituting strong 
evidence of a causal effect from these 
chemical exposures (see the enclosed 
reprints).  Our subsequent laboratory 
experiments in hens, published in prominent 
medical journals, confirmed that such 
organophosphate poisons are capable of causing 
chronic brain and nerve damage (see enclosed 
reprint).

I believe that in any other occupational 
setting, this would be more than sufficient 
evidence to connect the neurologic injury to 
occupational chemical exposures in the war.  
However, from the rating decision on [the 
veteran] rendered 9/10/97, I find no service 
connection was made.  Let me then address the 
key findings of that rating decision and show 
they are medically indefensible.

First, the rating decision attributed CNS 
symptoms to chronic fatigue syndrome (CFS) and 
"systemic coccal disease with arteritis of the 
cerebral arteries."  With all due respect, 
this attribution is indefensible because CFS 
is not known to cause organic brain 
dysfunction, which we demonstrated with a 
Halstead Impairment Index value of .7 (above 
.4 is a reliable indicator of organic brain 
injury) and unequivocally abnormal brain 
responses on sinusoidal harmonic acceleration 
(rotating chair), caloric stimulation on 
electronystragmography, and platform 
posturography.  These are objective tests of 
brain function that cannot be made falsely 
positive by malingering.  Moreover, "systemic 
coccal disease" is not a real diagnosis, but 
rather a research hypothesis not yet proven 
scientifically through publications in peer-
reviewed journals and thus irrelevant to this 
determination of disability.  There is no 
escaping the fact that [the veteran] has real 
organic brain dysfunction, and the best 
evidence for its etiology is our epidemiologic 
findings of war-related neurotoxic exposures 
(see enclosed reprints).

Second, the board's attribution of the 
peripheral nerve dysfunction to cervical spine 
disease and carpal tunnel syndrome are not 
cogent because our nerve conduction studies, 
as well as those done by another private 
neurologist, demonstrate unequivocal evidence 
of peripheral neuropathy in multiple nerves in 
both upper and lower extremities.  By far the 
most likely cause of his generalized 
peripheral neuropathy is a toxic exposure 
which he appears, epidemiologically, to have 
sustained in the war (see enclosed reprints).

Third, [the veteran], like many Gulf War 
veterans, has had chronic diarrhea, probably 
due to autonomic nervous system damage from 
wartime chemical exposures.  The rating 
decision attributed the diarrhea to 
gastroesophageal reflux, but, again with all 
due respect, chronic diarrhea is never caused 
by gastroesophageal reflux.  This attribution 
is false, leaving no explanation for the 
chronic diarrhea except the wartime chemical 
neurotoxicity that we have demonstrated 
epidemiologically (see enclosed reprints).

Fourth, the rating decision attributed [the 
veteran's] chronic joint pains to arthritis; 
however, on clinical examination we find no 
objective signs of arthritis and no laboratory 
indicators (normal sed rate, negative 
rheumatoid factor, etc.), and thus we see no 
basis for this diagnosis.  We have recently 
completed an extensive set of MRI and X-ray 
studies of shoulders, hips and knees of [the 
veteran] and the other veterans in our study, 
and results of those will determine 
definitively whether he has any joint 
pathology to account for his pain.  However, 
in the context of his generalized neurologic 
dysfunction, we tentatively attribute the 
chronic pain in the absence of arthritis to 
damage to pain centers in the brain, the well 
known condition of thalamic pain, probably 
also due to neurotoxic damage to the brain.  
We are presently analyzing data from scans of 
regional cerebral bloodflow, and may be able 
to nail this diagnosis down definitively in 
the near future.

Fifth, at this time I cannot explain the 
appearance of porphyria cutanea tarda or the 
possible mild liver disease indicated by a 
persistent minimal elevation of LDH, both of 
which were confirmed in our laboratory.  It is 
important to point out, however, that PCT does 
not cause neurologic injury as the other 
porphyries do and cannot be invoked as a cause 
of [the veteran's] central and peripheral 
neurologic injuries which appeared just after 
his service in the Gulf War.

In summary, our extensive epidemiologic study 
of [the veteran] and other members of his 
battalion strongly points to neurotoxic 
exposures in the Gulf War as the cause of his 
brain and peripheral nerve injuries and 
possibly a chronic autonomic diarrhea.  The 
clinical evidence for these conditions in [the 
veteran] as well as the epidemiologic evidence 
of the war-related chemical etiology are 
strong (see enclosed reprints).  No other 
plausible etiology has been suggested (the 
proposed explanations of CFS, cervical spine 
disease, and chronic "streptococcal disease 
with cerebral arteritis") are medically 
implausible and indefensible).  Consequently, 
I see no way that the rating board can render 
any decision other than that [the veteran] 
suffered neurotoxic injury in the Gulf War and 
that he is entitled to have his injuries 
service connected.

VA infectious disease examination in June 2004 resulted in a 
diagnosis of chronic obstructive pulmonary disease on chronic 
antibiotic therapy with no evidence of any other infectious 
process.  The examiner offered opinion that the veteran's 
COPD was "more likely than not related to the veteran's 
extensive cigarette smoking history."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  On November 2, 
1994, Congress enacted the "Persian Gulf War Veterans' Act," 
Title I of the "Veterans' Benefits Improvements Act of 1994," 
Public Law 103-446.  That statute added a new section 1117 to 
Title 38, United States Code, authorizing VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).

On November 23, 2001, VA published a notice clarifying that, 
pursuant to a September 7, 2000, National Academy of Sciences 
(NAS) report entitled "Gulf War and Health, Volume I.  
Depleted Uranium, Sarin, Pyridostigmine Bromide, Vaccines," 
the Secretary had determined that there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide and certain 
vaccines.  66 Fed. Reg. 58784-75 (Nov. 23, 2001).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of 
this section, VA will pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2006; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)(i) For purposes of this section, a 
qualifying chronic disability means a chronic 
disability resulting from any of the following 
(or any combination of the following):

(A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of 
signs or symptoms:

(1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or 
(4) Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 
U.S.C. 1117(d) warrants a presumption of 
service- connection.

(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom 
illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, 
disability out of proportion to physical 
findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered 
medically unexplained.

(3) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.

(4) For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over a 
6-month period will be considered chronic. The 
6-month period of chronicity will be measured 
from the earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(5) A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom 
illness include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving 
skin (3) Headache (4) Muscle pain (5) Joint 
pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system 
(upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
between the veteran's most recent departure 
from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and 
the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

38 C.F.R. § 3.317 (2004).

A careful review of the record establishes that the veteran 
in Southwest Asia in support of Operation Desert Shield/Storm 
from December 14, 1990 to April 26, 1991.  He is deemed a 
veteran for purposes of 38 U.S.C.A. § 1110 and a "Persian 
Gulf veteran" for purposes of 38 U.S.C.A. §§ 1117, 1118.  His 
service medical records document that he was given Cipro and 
pyridostigmine bromide tablets as a precautionary 
prophylactic against chemical/biological warfare agents.  The 
lay and documentary evidence of record establishes his 
probable exposures to various types of insecticides.  His 
service medical records document his complaint of dizzy 
spells, lightheadedness, dyspepsia, tinnitus, decreased 
memory, and coughing.

The veteran's return from the Persian Gulf War is 
characterized by a rapid decline in his physical and mental 
capabilities manifested by numerous complaints such as memory 
deficits, headaches, tinnitus, diarrhea, neuropathy of the 
upper and lower extremities, and multiple joint pain.  
Objective evidence of organic nervous system injury includes 
abnormal electromyography studies involving the left anterior 
temporal lobe regions, MRI abnormalities of the brain, and 
electrodiagnostic evidence of mild peripheral neuropathy 
mainly involving sensory fibers in both upper extremities and 
severe peripheral neuropathy involving both lower 
extremities.  The medical assessments and opinions of record 
have provided various diagnoses and etiologies for his 
multiple complaints ranging from psychiatric to diagnoses of 
individual disabilities to a diagnosis of multi-symptom 
disability.

The Board recognizes the sense of Congress that many veterans 
returned from the Southwest Asia Theatre of Operations with 
numerous subjective complaints with no apparent underlying 
etiology.  As indicated above, Congress has passed a series 
of legislation over the years entitling veteran's to service 
connection for symptoms attributable to what has been termed 
"undiagnosed illness."  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  The veteran's VA clinic records suggest many 
different etiologies for his symptomatology, to include 
numerous references to "Gulf War Syndrome."  VA examination 
in January 2003 included an assessment that his peripheral 
neuropathy may be related to "toxic chemical exposure."  A 
December 1994 VA clinic record included an assessment of 
"Neurological Deficit 2° Gulf War Disease."

Research teams headed by Duke University and the University 
of Texas Southwestern Medical Center have theorized that 
veterans who were exposed to combinations of organophosphate 
compounds, such as Pyridostigmine Bromide tablets and common 
insect repellants such as DEET and permethrin used in the 
Gulf, may have sustained an in-service neurotoxic injury from 
these cholinesterase-inhibiting chemicals.  The veteran 
himself was a participant in the study conducted by Dr. Haley 
of the University of Texas Southwestern Medical Center and 
the results of that study were published in a series of JAMA 
peer-reviewed articles.  The conclusion reached by Dr. Haley, 
that the veteran manifests a neurotoxic injury to the brain 
center, brain stem, spinal cord and peripheral nerves, can be 
supported by objective verifiable findings by EEG, 
electromyography, MRI, neuropsychological testing, sinusoidal 
harmonic acceleration, caloric stimulation of the ears and 
platform posturography results.

The Board finds that reasonable doubt exists as to whether 
the veteran incurred a neurotoxic injury during service.  The 
record establishes that the veteran served in Southwest Asia 
in support of Operation Desert Shield/Storm from December 14, 
1990 to April 26, 1991, wherein he was given Cipro and 
pyridostigmine bromide tablets, and exposed to insecticides.  
Based upon opinion by Dr. Haley and application of the 
benefit of the doubt rule, the Board further finds that the 
veteran incurred during active service a neurotoxic injury to 
the brain and peripheral nerves resulting in organic brain 
damage, peripheral neuropathy of the upper and lower 
extremities, multiple joint pain, tinnitus and chronic 
diarrhea due to autonomic nervous system damage.  
Accordingly, the Board grants service connection for organic 
brain damage, peripheral neuropathy of the upper and lower 
extremities, multiple joint pain, tinnitus, headache and 
chronic diarrhea due to autonomic nervous system damage as a 
diagnosed disability under the provisions of 38 U.S.C.A. 
§ 1110.

In so holding, the Board notes that electrodiagnostic studies 
performed in November 1993 identified carpal tunnel syndrome 
of the right upper extremity as well as an underlying 
peripheral neuropathy of both upper extremities with no 
opinion that carpal tunnel syndrome is related to event(s) in 
service.  Tinnitus was first reported in service, and there 
is medical treatise material attributing brain dysfunction as 
a potential etiology of such disease.  Dr. Haley has posited 
that the veteran's multiple joint pain and headaches can be 
attributable to damage of the pain centers in his brain.  As 
addressed in the remand below, the Board finds that further 
development and clarification is required with regard to the 
claimed symptoms of respiratory symptoms, GERD, carpal tunnel 
syndrome, cervical spondylosis, sexual dysfunction, visual 
impairment, streptococcal infection, and a skin disorder.


ORDER

Service connection for organic brain damage is granted.

Service connection for peripheral neuropathy of the upper 
extremities is granted.

Service connection for peripheral neuropathy of the lower 
extremities is granted.

Service connection for tinnitus is granted.

Service connection for multiple joint pain is granted.

Service connection for chronic diarrhea is granted.

Service connection for headaches is granted.


REMAND

The Board notes that, in April 2003, it received a medical 
opinion from Dr. Haley which has not been considered by the 
RO.  Neither the veteran nor his representative has waived RO 
consideration of this evidence in the first instance, and the 
Board must remand this case for RO consideration of his newly 
submitted evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board next notes that the veteran entered active duty on 
November 1990 absent a notation of respiratory disability.  
The presumption of soundness, therefore, attaches to his 
claim.  38 U.S.C.A. § 1111 (West 2002).  However, his medical 
records in July 1990 established a diagnosis of chronic 
ethymoid sinusitis confirmed by x-ray examination.  In July 
2003, VA's General Counsel held that, where a disability 
treated in service is not noted on the entrance examination, 
VA has the burden of clear and convincing evidence under 
38 U.S.C.A. § 1111 to establish that both 1) the disability 
pre-existed service and 2) and was not aggravated by service.  
See VAOGCPREC 3-2003 (July 15, 2003).  This holding has 
invalidated the provisions of 38 C.F.R. § 3.304(b), but the 
veteran has not been advised of the changed interpretation of 
law.  The Board also requires medical opinion in order to 
determine whether clear and unmistakable evidence exists that 
the veteran's sinusitis disability was not aggravated by 
service.  38 U.S.C.A. § 5103A(d) (West 2002).

On remand, the RO should request the veteran to submit all 
evidence and/or information in his possession which may be 
relevant to his remaining claims on appeal, to include 
additional information or opinion from Dr. Haley as to 
whether his claimed symptoms of sexual dysfunction, visual 
impairment, GERD and skin disorders are causally related to 
his neurotoxic injury.  Finally, the record includes opinion 
from a VA psychologist that the veteran's symptoms of sexual 
dysfunction, skin disorder, dyspepsia, bronchitis and 
pharyngitis are related to event(s) in service.  Another VA 
examiner in July 1995 attributed the veteran's "[r]ecurrent 
skin lesions to his Persian Gulf experience.  A private 
examiner has opined that the veteran incurred a streptococcal 
infection during service.  The Board requires medical opinion 
on these issues as well.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The veteran should be contacted and 
advised of the interpretation of 38 U.S.C.A. 
§ 1111 as provided by VA's General Counsel in 
VAOGCPREC 3-2003.  He should also be advised 
to submit all evidence and/or information 
deemed by him to be pertinent to the claims on 
appeal, to include additional information or 
opinion from Dr. Haley as to whether his 
claimed symptoms of sexual dysfunction, visual 
impairment, GERD and skin disorders are 
causally related to his neurotoxic injury.  He 
should also be requested to identify all 
current private providers of treatment for his 
claimed disabilities.

2.  The veteran's records of VA treatment 
since October 1997 should be obtained and 
associated with his claims folder, to include 
all records from the Vet Center in 
Fayetteville, North Carolina.

3.  The RO should schedule the veteran for 
ear, nose and throat examination in order to 
determine the nature and etiology of his 
sinusitis disability.  The examiner should be 
provided the claims folder for review prior to 
examination.  Upon examination and complete 
review of the record, the examiner should be 
requested to provide opinion as to whether 
clear and unmistakable evidence exists that 
the veteran's pre-existing sinusitis 
disability was not aggravated during his 
period of active service from November 1990 to 
May 1991.  The examiner should also provide 
opinion as to whether it is least as likely as 
not that any other respiratory disability, to 
include bronchitis and pharyngitis, was first 
manifested in service, or alternatively, is 
related to event(s) in service?

4.  The RO should schedule the veteran for 
gastrointestinal examination in order to 
determine the nature and etiology of his GERD.  
The examiner should be provided the claims 
folder for review prior to examination, and be 
specifically requested to review thoroughly 
the veteran's service medical records 
indicating treatment for dyspepsia.  The 
examiner should be requested to provide 
opinion as to whether it is at least as likely 
as not that GERD was first manifested in 
service, or alternatively, causally related to 
event(s) in service?

5.  The RO should also schedule the veteran 
for VA skin examination in order to determine 
the current diagnoses and etiologies of all 
manifested skin disorders.  The examiner 
should be provided the claims folder for 
review prior to examination, and be 
specifically requested to review the veteran's 
service medical treatment for 
chondrodermatitis nodularis of the right 
helix.  The examiner should be requested to 
provide opinion as to the following questions: 
(1) What is the current diagnosis, or 
diagnoses, of all chronic skin disorder(s) and 
(2) Is it at least as likely as not that any 
currently manifested disability of the skin 
first manifested during active service or, 
alternatively, is related to event(s) during 
active service?

6.  The RO should schedule the veteran for 
appropriate VA examination in order to 
determine the nature and etiology of his 
streptococcal infection.  The examiner should 
be provided the claims folder for review prior 
to examination, and be specifically requested 
to review the opinions set forth by Dr. Hyman. 
The examiner should be requested to provide 
opinion as to whether it is at least as likely 
as not that the veteran's streptococcal 
infection was first manifested during active 
service or, alternatively, is related to 
event(s) during active service?

7.  Thereafter, the RO should readjudicate the 
claims of entitlement to service connection 
for respiratory disability (including 
sinusitis), GERD, carpal tunnel syndrome, 
cervical spondylosis, sexual dysfunction, 
visual impairment, streptococcal infection, 
and a skin disorder as due to undiagnosed 
illness.  In so doing, the RO should 
adjudicate the sinusitis claim according to 
the interpretation of 38 U.S.C.A. § 1111 as 
provided by VA's General Counsel in VAOGCPREC 
3-2003.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided an 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


